January 13, 2022




                                                           Supreme Court

                                                           No. 2021-27-Appeal.
                                                           (KC 19-898)


           Saint Elizabeth Home           :

                    v.                    :

             Rebecca Gorham.              :




               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Tel. 222-3258 or Email
               opinionanalyst@courts.ri.gov of any typographical or
               other formal errors in order that corrections may be made
               before the opinion is published.
                                                       Supreme Court

                                                       No. 2021-27-Appeal.
                                                       (KC 19-898)

        Saint Elizabeth Home             :

                   v.                    :

          Rebecca Gorham.                :


      Present: Suttell, C.J., Goldberg, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Lynch Prata, for the Court. This case came before the Supreme

Court on December 9, 2021, pursuant to an order directing the parties to appear and

show cause why the issues raised in this appeal should not be summarily decided.

The defendant, Rebecca Gorham (defendant or Gorham), appeals from a judgment

entered in favor of the plaintiff, Saint Elizabeth Home (plaintiff or Saint Elizabeth

Home). After considering the parties’ written and oral submissions and reviewing

the record, we conclude that cause has not been shown and that this case may be

decided without further briefing or argument. For the reasons stated herein, we

affirm the judgment of the Superior Court.

                                 Facts and Travel

      Saint Elizabeth Home is a skilled nursing and rehabilitation center located in

East Greenwich, Rhode Island. The defendant’s mother, Mary Moore (Moore), was


                                        -1-
admitted to Saint Elizabeth Home on March 16, 2018. Three days after Moore’s

admission, defendant, acting as Moore’s representative, entered into an admission

agreement (the agreement) with Saint Elizabeth Home. Pursuant to the agreement,

Saint Elizabeth Home would charge a daily rate and provide “room and board,

routine nursing services, activities, social services, [and] laundry” to Moore. The

defendant agreed to be “personally liable to [Saint Elizabeth Home] for any and all

amounts due * * * from” Moore.

      On August 2, 2019, Saint Elizabeth Home filed the instant action against

defendant, alleging that she breached the terms of the agreement by failing to pay

for the services provided to Moore. At the time the complaint was filed, the amount

purportedly due to plaintiff for services rendered to Moore was $92,309.

Apparently, in or about August 2019, Moore “was out of money,” and thereafter

successfully applied for Medicaid benefits.     Medicaid paid over half of the

outstanding amount, but $44,563 remained due and owing to Saint Elizabeth Home.

      Saint Elizabeth Home moved for summary judgment on July 16, 2020,

arguing that it was undisputed that defendant entered into the agreement and

assumed personal liability for payment for the services that Saint Elizabeth Home

rendered to Moore. The defendant objected to summary judgment, asserting that

she relied upon “plaintiff’s expertise and knowledge to guide them through the




                                       -2-
process that included eventual application for Medicaid.” She maintained that

plaintiff “should have told us to apply [for Medicaid] probably nine months earlier.”

      On September 14, 2020, the hearing justice granted Saint Elizabeth Home’s

motion for summary judgment, finding that defendant “admits that she had the duty

to apply for Medicaid,” and that she had agreed to personally guarantee the amounts

due to Saint Elizabeth Home in the agreement. The hearing justice noted that the

record was devoid of any “clear allegation that” Saint Elizabeth Home did not assist

defendant in applying for Medicaid “and providing financial information.”

Judgment entered in favor of plaintiff for $44,563. The defendant timely appealed.

                                Standard of Review

      A decision granting summary judgment is reviewed de novo by this Court.

Middle Creek Farm, LLC v. Portsmouth Water & Fire District, 252 A.3d 745, 750

(R.I. 2021). We, like the trial justice, “view the evidence in the light most favorable

to the nonmoving party, and if we conclude that there are no genuine issues of

material fact and that the moving party is entitled to judgment as a matter of law, we

will affirm the judgment.” Id. at 751 (quoting Boudreau v. Automatic Temperature

Controls, Inc., 212 A.3d 594, 598 (R.I. 2019)). “Although summary judgment is

recognized as an extreme remedy, to avoid summary judgment the burden is on the

nonmoving party to produce competent evidence that proves the existence of a




                                         -3-
disputed issue of material fact.” Citizens Bank, N.A. v. Palermo, 247 A.3d 131, 133

(R.I. 2021) (deletion omitted) (quoting Boudreau, 212 A.3d at 598).

                                     Discussion

      On appeal, defendant argues that the hearing justice erred in granting

summary judgment because “[t]he existence, application and source of funds for the

care of M[oore] * * * is a material fact in this matter.” She contends that plaintiff

failed “to act and assist in the Medicaid process per the contract[, which] resulted in

the deficiency.”

      It is well settled that “the language employed by the parties to a contract is the

best expression of their contractual intent, and when that language is clear and

unambiguous, words contained therein will be given their usual and ordinary

meaning and the parties will be bound by such meaning.” Hexagon Holdings, Inc. v.

Carlisle Syntec Incorporated, 199 A.3d 1034, 1040 (R.I. 2019) (brackets omitted)

(quoting Cathay Cathay, Inc. v. Vindalu, LLC, 962 A.2d 740, 746 (R.I. 2009)). Here,

it is uncontested that defendant entered into the agreement and thereby bound herself

to be personally liable for the costs of any services rendered by plaintiff to Moore.

      Moreover, the terms of the agreement do not support defendant’s contention

that plaintiff was obligated, in any way whatsoever, to act or assist with the Medicaid

application process.    Rather, the agreement explicitly states that if Moore’s

economic status changed such that she may be eligible for Medicaid, defendant was

                                         -4-
obligated to “immediately notify [plaintiff] in writing of that change and when an

application [for Medicaid] was made.” The defendant agreed that she would “apply

promptly for * * * any applicable Medicare or other insurance benefits.” However,

regardless of Moore’s Medicaid status, the agreement provided that defendant and

Moore “shall remain liable for the entire amount due[.]” (Emphasis in original.)

      The terms of the agreement are clear and unambiguous. The defendant is

personally liable for payment of the services rendered by Saint Elizabeth Home.

Saint Elizabeth Home was not required to assist defendant in applying for Medicaid

benefits. Therefore, we conclude that there was no genuine issue of material fact

and plaintiff was entitled to judgment as a matter of law.

      Further, the defendant failed to present any evidence to support her argument

that the plaintiff did not act in good faith or mitigate its damages. The defendant, as

the nonmoving party, bore “the burden of proving by competent evidence the

existence of a disputed issue of material fact[.]” Nelson v. Allstate Insurance

Company, 228 A.3d 983, 985 (R.I. 2020) (quoting JHRW, LLC v. Seaport Studios,

Inc., 212 A.3d 168, 175 (R.I. 2019)). She is not permitted to simply “rest upon mere

allegations[,] * * * conclusions[,] or mere legal opinions.” Id. (quoting JHRW, LLC,

212 A.3d at 175). Accordingly, we conclude that the hearing justice properly

granted summary judgment in favor of the plaintiff.




                                         -5-
                                   Conclusion

      For the foregoing reasons, we affirm the judgment of the Superior Court. The

papers in this case may be remanded to the Superior Court.



      Justice Robinson did not participate.




                                       -6-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Saint Elizabeth Home v. Rebecca Gorham.

                                     No. 2021-27-Appeal.
Case Number
                                     (KC 19-898)

Date Opinion Filed                   January 13, 2021


Justices                             Suttell, C.J., Goldberg, Lynch Prata, and Long, JJ.


Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                      Kent County Superior Court


Judicial Officer from Lower Court    Associate Justice Jeffrey A. Lanphear

                                     For Plaintiff:

                                     Joshua S. Parks, Esq.
Attorney(s) on Appeal                Patricia K. Rocha, Esq.
                                     For Defendant:

                                     Edward R. McCormick, III, Esq.




SU-CMS-02A (revised June 2020)